







EXECUTIVE AGREEMENT
This Executive Agreement dated as of May 15, 2017 is by and between PTC Inc., a
Massachusetts corporation (the “Company”), and Kathleen Mitford (the
“Executive”).
WHEREAS, the Executive is the Executive Vice President, Segments; and
WHEREAS, the Company wishes to make the following arrangements with the
Executive concerning certain payments and benefits to be provided to the
Executive if the Executive’s employment with the Company is terminated without
Cause or if certain other events specified herein occur;


NOW, THEREFORE, the Company and the Executive hereby agree as follows:
1.
Definitions.

For the purposes of this Agreement:
(a)“Board” means the Company’s board of directors.
(b)“Code” means the U.S. Internal Revenue Code of 1986, as amended.
(c)“Cause” means
(i)the Executive’s willful and continued failure to substantially perform the
Executive’s duties to the Company (other than any such failure resulting from
the Employee’s incapacity due to physical or mental illness), provided that the
Company has delivered a written demand for performance to the Executive
specifically identifying the manner in which the Company believes that the
Executive has not substantially performed the Executive’s duties and the
Executive does not cure such failure within thirty (30) days after such demand;
(ii)willful conduct by the Executive which is demonstrably and materially
injurious to the Company;
(iii)the Executive’s conviction of, or pleading of guilty or nolo contendere to,
a felony;
(iv)the Executive’s entry in the Executive’s personal capacity into a consent
decree relating to the business of the Company with any government body; or
(v)the Executive’s willful violation of any material provision of the
Executive’s Non-Disclosure, Non-Competition and Invention Agreement with the
Company; provided that, if such violation is able to be cured, the Executive has
not, within thirty (30) days after written demand by the Company, cured such
violation.
For purposes of this definition, no act or failure to act on the Executive’s
part shall be deemed “willful” unless done or omitted to be done by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interests of the Company.
(d)“Change in Control” means the occurrence of any of the following events:
(i)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportion as their
ownership of stock in the Company) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities (other than
as a result of acquisitions of such securities from the Company);
(ii)individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company) shall be, for
purposes of this Agreement, considered to be a member of the Incumbent Board;
(iii)the consummation of a merger, share exchange or consolidation of the
Company or any subsidiary of the Company with any other entity (each a “Business
Combination”), other than (A) a Business Combination that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) beneficial ownership, directly or
indirectly, of a majority of the combined voting power of the Company or the
surviving entity (including any person that, as a result of such transaction,
owns all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) outstanding immediately after such Business
Combination or (B) a merger, share exchange or consolidation effected to
implement a recapitalization of the





--------------------------------------------------------------------------------





Company (or similar transaction) in which no “person” (as defined above) is or
becomes the beneficial owner of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding securities; or
(iv)the stockholders of the Company approve (A) a plan of complete liquidation
of the Company; or (B) an agreement for the sale or disposition by the Company
of all or substantially all of the Company’s assets but excluding a sale or
spin-off of a product line, business unit or line of business of the Company if
the remaining business is significant as determined by the Company’s board of
directors in its sole discretion.
(e)“Change in Control Termination” means any of the following terminations of
the Executive’s employment:
(i)termination of the Executive’s employment by the Company during the period
from the date of a Change in Control through the third anniversary thereof,
other than for Cause or as a result of the Executive’s Disability;
(ii)resignation by the Executive for Good Reason during the period from the date
of a Change in Control through the third anniversary thereof; or
(iii)termination of the Executive’s employment by the Company within one hundred
eighty (180) days prior to a Change in Control, other than for Cause or as a
result of the Executive’s Disability, if it is reasonably demonstrated by the
Executive that such termination of employment (A) was at the request of a third
party that has taken steps reasonably calculated to effect the Change in Control
or (B) was otherwise related to or in anticipation of the Change in Control. A
Change in Control Termination under this Section 1(e)(iii) shall be deemed to
have occurred if and when the Change in Control occurs.
(f)“Disability” means such physical or mental incapacity as to make the
Executive unable to perform the essential functions of the Executive’s
employment duties for a period of at least sixty (60) consecutive days with or
without reasonable accommodation. If any question shall arise as to whether
during any period the Executive is so disabled as to be unable to perform the
essential functions of the Executive’s employment duties with or without
reasonable accommodation, the Executive may, and at the request of the Company
shall, submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive.
(g)“Good Reason” means the occurrence, without the Executive’s consent and
without Cause, of any of the following events after or in connection with a
Change in Control (provided that the Executive shall have given the Company
written notice describing such event within ninety (90) days of its initial
existence and the matter shall not have been fully remedied by the Company
within thirty (30) days after receipt of such notice):
(i)any reduction of the Executive’s annual base salary or target bonus as in
effect at the date of the Change in Control; provided that any such reduction
(not exceeding fifteen percent (15%) of either (A) such base salary or (B) the
sum of such base salary and such target bonus) that is consistent with similar
actions taken with respect to the base salaries and/or target bonuses of the
other senior executives of the Company shall not constitute Good Reason;
(ii)any material reduction in the aggregate benefits for which the Executive is
eligible under the Company’s benefit plans, including medical, dental, vision,
basic life insurance, retirement, paid time off, long-term disability and
short-term disability plans; provided that any such reduction or other action
that is consistent with similar actions taken with respect to comparable
benefits of the Company employees generally shall not constitute Good Reason;
(iii)a material diminution in the substantive responsibilities or the scope of
the Executive’s position, taking into consideration, without limitation, the
dollar amount of the budget and the number of employees for which the Executive
has responsibility (and a reduction of more than ten percent (10%) in such
dollar amount or such number from that which was applicable at the date of the
Change in Control shall be deemed a “material diminution” unless it is
comparable to similar reductions then applicable to the Company’s executive
officers generally);
(iv)any breach by the Company of its material obligations under this Agreement;
(v)any failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company; or
(vi)any requirement that the Executive relocate to a primary work site that
would increase the Executive’s one-way commute distance by more than fifty (50)
miles from the Executive’s then principal residence.
(h)“Stock Plan” means any stock option or equity compensation plan of the
Company in effect at any time, including without limitation the 2000 Equity
Incentive Plan.
(i)“Equity Award” means any stock option, stock appreciation right, restricted
stock unit, restricted stock or other equity award issued under any Stock Plan.”
2.Termination of Employment without Cause.
If the Company terminates the Executive’s employment without Cause, other than a
termination constituting a Change in Control Termination or a termination due to
the Executive’s Disability, the Executive shall be entitled to the following:
(a)    a lump sum payment in an amount equal to one times the highest annual
salary (excluding any bonuses) in effect with respect to the Executive during
the six-month period immediately preceding the termination date, payable within
forty-five (45) days after the termination date;





--------------------------------------------------------------------------------





(b)    a lump sum payment in an amount equal to one times the target annual cash
incentive award for which the Executive is eligible for the fiscal year in which
the termination date occurs, payable within forty-five (45) days after the
termination date; and
(c)    continued participation in the Company’s medical, dental, vision and
basic life insurance benefit plans (the “Benefit Plans”), subject to the terms
and conditions of the respective plans and applicable law, for a period of one
year following the termination date; provided that, to the extent that any of
the Benefit Plans does not permit such continuation of the Executive’s
participation following the Executive’s termination or any such plan is
terminated, the Company shall pay the Executive an amount which is sufficient
for the Executive to purchase equivalent benefits, such amount to be paid
quarterly in advance; provided further, however, that to the extent the
Executive becomes eligible to receive medical, dental, vision and/or basic life
insurance benefits under a plan provided by another employer, the Executive’s
entitlement to participate in the corresponding Benefit Plans or to receive such
corresponding alternate payments shall cease as of the date the Executive is
eligible to participate in such other plan, and the Executive shall promptly
notify the Company of the Executive’s eligibility under such plan.
3.
Change in Control.

(a)Equity Awards. Effective upon a Change in Control that occurs during the
Executive’s employment, and except as provided in any Equity Award that excludes
such Equity Award from the effects of this Section 3, the following shall occur:
(i)    any performance criteria applicable to any Equity Award held by the
Executive shall be deemed to have been met in full at the target level (which
deemed performance will not affect any time-based vesting schedule for such
Equity Award); and
(ii)    each outstanding Equity Award held by the Executive shall be deemed
amended automatically to provide that, notwithstanding any provision of any
Stock Plan, no outstanding Equity Award held by the Executive may be terminated
or forfeited without the Executive’s written consent (provided that this shall
not prevent termination of (A) any unvested portion thereof that is terminated
or forfeited upon termination of the Executive’s employment as provided in any
agreement or certificate executed in connection with any such Equity Award,
(B) a stock option the termination of which is covered by Section 8(i) of the
Company’s 2000 Equity Incentive Plan, or (C) an Equity Award upon payment of a
cash payment with a Fair Market Value (as defined in the applicable Stock Plan)
equal to the amount that would have been received upon the exercise or payment
of the Equity Award had the Equity Award been exercised or paid upon the Change
in Control).
The foregoing notwithstanding, this Section 3(a) shall not apply to any Equity
Award granted to the Executive as an incentive bonus under any of the Company’s
short-term incentive programs which are subject to performance criteria with a
performance period of one year or less and time-based vesting with an original
vesting term of less than fifteen (15) months (collectively, “Bonus Equity”),
which shall be treated as provided in Section 3(b)(ii).


(b)Bonus. Effective upon (x) a Change in Control that occurs during the
Executive’s employment or (y) a Change in Control Termination under Section
1(e)(iii):
(i)the Executive shall be entitled to payment of a pro-rata portion of any
annual cash incentive award for which the Executive is eligible for the fiscal
year in which the Change in Control occurs, based on the Executive’s target cash
bonus for such year and the percentage of the year completed through the date of
the Change in Control, for the purposes of which any performance criteria
applicable to such award shall be deemed to have been met in full, which payment
shall be made in one lump sum within forty-five (45) days of the date of the
Change in Control; and
(ii)the vesting schedule applicable to any Bonus Equity held by the Executive
shall be amended automatically so that a pro-rata portion of any such Bonus
Equity equal to the percentage of the respective fiscal year completed through
the date of the Change in Control shall thereupon be vested and subject to no
further restrictions, exercisable or distributable, as the case may be, and the
portion not so vested shall thereupon automatically be cancelled and forfeited
to the Company.
(c)Change in Control Termination Benefits.
(i)Equity Awards. Effective upon a Change in Control Termination, the following
shall occur:
(A)all outstanding stock options, stock appreciation rights, restricted stock
units and other equity awards issued under any Stock Plan and held by the
Executive (other than any Bonus Equity) shall immediately become vested and
exercisable or distributable in full; and
(B)all restrictions applicable to restricted stock issued under any Stock Plan
and held by the Executive (other than any Bonus Equity) shall immediately lapse.
(ii)Make-Up Payment. Effective upon a Change in Control Termination under
Section 1(e)(iii), the Company shall pay the Executive in a lump sum the amount
equal to the sum of:
(x)    the excess, if any, of (A) the product of (1) the number of additional
shares of the Company’s Common Stock that either were subject to options, stock
appreciation rights or other awards that would have become vested and
exercisable and/or were restricted stock or restricted stock units as to which
the restrictions would have lapsed, in each case solely as a result of Section
3(c)(i), and for which the Executive would have been entitled to receive
consideration in the Change in Control (on the same basis as other holders of
Common Stock), had the Executive remained employed on the date of the Change





--------------------------------------------------------------------------------





in Control and was deemed to have exercised all the stock options that would
then have become exercisable under Section 3(c)(i)(A) times (2) the amount per
share of the Company’s Common Stock (if any) received by the Company’s
stockholders generally pursuant to the Change in Control (the “Shareholder
Price”) over (B) the aggregate exercise price of all such additional stock
options that the Executive would then have become able to exercise upon the
Change in Control as a result of Section 3(c)(i)(A) (whereupon all such stock
options, stock appreciation rights, and other awards shall terminate and shall
no longer be exercisable); and
(y)    the excess, if any, of (A) the product of (1) the number of shares of the
Company’s Common Stock that the Executive (a) held on the date of termination of
the Executive’s employment or acquired upon exercise of stock options held on
such date and (b) sold before the consummation of the Change in Control (the
“Pre-Sold Shares”) times (2) the Shareholder Price over (B) the aggregate amount
received by the Executive in the sale(s) of the Pre-Sold Shares.
The Company shall pay this lump sum payment within forty-five (45) days
following the Executive’s termination date.
(iii)Salary, Bonus and Benefits. Effective upon a Change in Control Termination,
the Executive shall be entitled to the following:
(A)a lump sum payment in an amount equal to one times the Executive’s base
salary plus the Executive’s target bonus, such salary to be the highest annual
salary (excluding any bonuses) in effect with respect to the Executive during
the six-month period immediately preceding the Executive’s termination and such
target bonus to be the highest target bonus in effect with respect to the
Executive for (1) the fiscal year in which the Change in Control occurs, (2) the
fiscal year following the year in which the Change in Control occurs, or (3) the
fiscal year in which the Change in Control Termination occurs, whichever is
highest, payable within forty-five (45) days after the termination date; and
(B)continued participation in the Benefit Plans, subject to the terms and
conditions of the respective plans and applicable law, for a period of one year
following the termination date; provided that, to the extent that any of the
Benefit Plans does not permit such continuation of the Executive’s participation
following the Executive’s termination or any such plan is terminated, the
Company shall pay the Executive an amount which is sufficient for the Executive
to purchase equivalent benefits, such amount to be paid quarterly in advance;
provided, further, however, that to the extent the Executive becomes eligible to
receive medical, dental, vision and/or basic life insurance benefits under a
plan provided by another employer, the Executive’s entitlement to participate in
the corresponding Benefit Plans or to receive such corresponding alternate
payments shall cease as of the date the Executive is eligible to participate in
such other plan, and the Executive shall promptly notify the Company of the
Executive’s eligibility under such plan.
(iv)    No Duplication. Payments and benefits under this Section 3(c) shall be
in lieu and without duplication of any amounts or benefits under Section 2, and
the Executive shall be entitled to any such payments and benefits for no more
than one year even if both such sections apply. If, in the event of a Change in
Control Termination under Section 1(c)(iii), the Executive becomes entitled to
payments under this Section 3(c) after the Executive has begun to receive
payments under Section 2, the Executive shall be entitled to a make-up payment
to ensure that the Executive receives the higher amount payable hereunder, with
such make-up payment being made within forty-five (45) days following the Change
in Control Termination.
(d)    Deemed Amendment of Equity Awards. The Company and the Executive hereby
agree that the agreements evidencing any equity awards to the Executive are
hereby and will be deemed amended to give effect to the provisions of Sections 3
and 4 of this Agreement.
4.
Death or Disability.

Effective upon a termination of the Executive’s employment due to Executive’s
death or by the Company due to the Executive’s Disability, except as provided in
any Equity Award that excludes such Equity Award from the effects of this
section, all performance criteria applicable to any Equity Awards held by the
Executive shall be deemed to have been met in full at the target level and all
Equity Awards held by the Executive shall immediately become vested,
unrestricted and exercisable or distributable in full at the target level;
provided that this Section 4 shall not apply to any Bonus Equity.
5.
Certain Payments to Specified Employees.

Notwithstanding anything to the contrary in this Agreement, if the Executive is
a “specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) at
the time of the Executive’s separation from service with the Company (in
connection with a Change in Control Termination or otherwise), no payment or
benefit payable or provided to the Executive pursuant to this Agreement that
constitutes an item of deferred compensation under Code Section 409A and becomes
payable by reason of the Executive’s termination of employment with the Company
will be paid or provided to the Executive prior to the earlier of (i) the
expiration of the six (6) month period following the date of the Executive’s
“separation from service” (as such term is defined by Code Section 409A and the
regulations promulgated thereunder), or (ii) the date of the Executive’s death,
but only to the extent such delayed commencement is otherwise required in order
to avoid a prohibited distribution under Code Section 409A(a)(2). The payments
and benefits to which the Executive would otherwise be entitled during the first
six (6) months following the Executive’s





--------------------------------------------------------------------------------





separation from service shall be accumulated and paid or provided, as
applicable, in a lump sum, on the date that is six (6) months and one day
following the Executive’s separation from service (or if such date does not fall
on a business day of the Company, the next following business day) and any
remaining payments or benefits will be paid in accordance with the normal
payment dates specified for them herein.
6.
Taxes.

(a)Withholding. All payments to be made to the Executive under this Agreement
will be subject to any required withholding of federal, state and local income
and employment taxes. In addition, the Company may withhold from any payments
hereunder any amounts attributable to withholding taxes applicable to the
vesting of or lapse of restrictions on restricted stock or restricted stock
units held by the Executive or the exercise of any nonqualified stock options
held by the Executive, including, in its discretion withholding from any shares
deliverable to the Executive such number of shares as the Company determines is
necessary to satisfy such tax obligations, valued at their fair market value
(determined pursuant to the respective Company equity compensation plan) as of
the date of such vesting or lapse of restrictions.
(b)Limitations on Payments.
(i)    If it is determined that any payment, benefit or distribution provided
for in this Agreement or otherwise (for the purposes of this Section 6(b), each,
a “Payment” and collectively, the “Payments”) from the Company to or for the
benefit of the Executive (x) constitutes a “parachute payment” within the
meaning of Section 280G of the Code and (y) but for this subsection (b), would
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), such Payments shall be either:


(A) delivered in full, or
(B) delivered to such lesser extent that would result in no portion of the
Payments being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Executive on an after tax basis, of the greatest amount of Payments,
notwithstanding that all or some portion of the Payments may be taxable under
Section 4999 of the Code. Unless the Company and Executive otherwise agree in
writing, any determination required under this Section 6(b)(i) shall be made in
writing in good faith by an independent accounting firm selected by the Company,
whose determinations shall be binding upon the Company and the Executive (the
“Accountants”), in good faith consultation with the Executive.
(ii)    In the event a reduction in the Payments is required hereunder, the
Company shall promptly give the Executive notice to that effect and the
Executive may then determine, in the Executive’s sole discretion, which and how
much of the Payments shall be eliminated or reduced (as long as, after such
election, none of the Payments are subject to the Excise Tax), and shall advise
the Company in writing of the Executive’s election within ten (10) days of the
Executive’s receipt of the Company’s notice. If no such election is made by the
Executive within such period, the Company may determine which and how much of
the Payments shall be eliminated or reduced (as long as, after such
determination, none of the Payments are subject to the Excise Tax) and shall
notify the Executive promptly of such determination.
(iii)    For purposes of making the determinations and calculations required by
this Section 6(b), the Accountants:
(A) shall take into account the value of any reasonable compensation for
services to be rendered by the Executive before or after the Change in Control
within the meaning of Section 280G(b)(2) of the Code and the regulations
thereunder, including without limitation, the Executive’s agreeing to refrain
from performing services pursuant to a covenant not to compete or similar
covenant, whether set forth in this Agreement or otherwise (a “Noncompete
Covenant”), and the Company shall cooperate in good faith in connection with any
such valuations and reasonable compensation positions. Without limiting the
generality of the foregoing, for purposes of this provision, the Company agrees
to allocate as consideration for any Noncompete Covenant the maximum amount of
compensation and benefits payable under this Agreement reasonably allocable
thereto so as to avoid, to the extent possible, subjecting any Payments to tax
under Section 4999 of the Code; and
(B) may make reasonable assumptions and approximations concerning the
application of taxes and may rely on reasonable good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.
The Company and the Executive shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section 6(b). The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 6(b).





--------------------------------------------------------------------------------





(iv)    If the Payments are reduced to avoid the Excise Tax pursuant to Section
6(b)(i) hereof and notwithstanding such reduction, the IRS determines that the
Executive is liable for the Excise Tax as a result of the receipt of Payments
from the Company, then the Executive shall be obligated to pay to the Company
(the “Repayment Obligation”) an amount of money equal to the “Repayment Amount.”
The Repayment Amount shall be the smallest such amount, if any, as shall be
required to be paid to the Company so that the Executive’s net proceeds with
respect to the Payments (after taking into account the payment of the Excise Tax
imposed on such benefits) shall be maximized. Notwithstanding the foregoing, the
Repayment Amount shall be zero if a Repayment Amount of more than zero would not
eliminate the Excise Tax in accordance with the principles of Section 6(b)(i).
If the Excise Tax is not eliminated through the performance of the Repayment
Obligation, the Executive shall pay the Excise Tax. The Repayment Obligation
shall be discharged within 30 days of either (A) the Executive’s entering into a
binding agreement with the IRS as to the amount of Excise Tax liability, or (B)
a final determination by the IRS or a court decision requiring the Executive to
pay the Excise Tax from which no appeal is available or is timely taken.


7.
Term.

Unless the Executive’s employment is earlier terminated, this Agreement shall
continue in effect until 11:59 p.m. on September 30, 2017 and shall
automatically renew thereafter on an annual basis for additional twelve-month
terms unless either party provides written notice to the other party of
non-renewal at least ninety (90) days prior to the expiration of the then
current term. If a Change in Control occurs while this Agreement is in effect,
the term of this Agreement shall automatically be extended to the third
anniversary of the Change in Control. Upon the termination of this Agreement,
the respective rights and obligations of the parties shall survive to the extent
necessary to carry out the intentions of the parties as embodied herein.
8.
Successors and Assigns.

(a)This Agreement is personal to the Executive and is not assignable by the
Executive, other than by will or the laws of descent and distribution, without
the prior written consent of the Company.
(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
(c)The Company will require any successor or acquirer (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to or acquirer of its business and/or assets
that assumes and agrees to perform this Agreement.
9.No Duty to Mitigate.
In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement and, except as contemplated by
Sections 2(b) and 3(c)(iii)(B)hereof, any benefits payable to the Executive
hereunder shall not be subject to reduction for any compensation received from
other employment.
10.
Conditions to Payment of Severance.

Notwithstanding any other provision of this Agreement, the Executive’s
entitlement to receive any of the payments and other benefits contemplated by
Sections 2, 3 or 4 (with respect to Disability) hereof shall be contingent upon:
(a)execution by the Executive within forty-five (45) days of the termination of
a general release in substantially the form of Appendix A hereto (such
applicable form depending on my age at the time of termination, the “Release”),
which has not subsequently been revoked, and the Executive hereby acknowledges
and agrees that the Company’s entering into this Agreement and agreement to make
such payments are and shall be good and sufficient consideration for such
Release; and
(b)the Executive’s continued compliance with the material terms of this
Agreement, as applicable, and those of the Executive’s Non-Disclosure,
Non-Competition and Invention Agreement with the Company.
11.Miscellaneous.
(a)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, except any such
laws that would render such choice of law ineffective.
(b)Compliance with Section 409A. This Agreement is intended, to the extent
applicable, to constitute good faith compliance with the requirements of Section
409A of the Code. The Company and the Executive agree that they shall cooperate
in good faith to amend any provision hereof to the extent required to maintain
compliance with the provisions of Section 409A of the Code as they may be
modified hereafter (including by subsequent regulations or other guidance of the
Internal Revenue Service).
(c)Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.
(d)Partial Invalidity. If any provision in this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions will nevertheless continue in full force without being impaired or
invalidated in any way.





--------------------------------------------------------------------------------





(e)Entire Agreement; Effect of Current Agreement. This Agreement constitutes the
entire understanding and agreement between the parties hereto with regard to the
compensation and benefits payable to the Executive in the respective
circumstances described herein, superseding all prior understandings and
agreements, whether oral or written.
(f)Expenses. The Company agrees to pay as incurred and within twenty (20) days
after submission of supporting documentation, to the full extent permitted by
law, all legal fees and expenses the Executive may reasonably incur as a result
of any contest by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement) with respect to which the Executive is
successful on the merits, plus, in each case, interest on any delayed payment at
the applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code.
The Company’s payment of any eligible expenses must be made no later than
December 31 of the year after the year in which the expense was incurred.
(g)Notices. All notices and other communications hereunder shall be in writing
and shall be delivered by hand delivery, by a reputable overnight courier
service, or by registered or certified mail, return receipt requested, postage
prepaid. Notice to the Executive shall be addressed to the Executive at the
Executive’s last address contained in the records of the Company, and notice to
the Company shall be addressed to:
PTC Inc.
140 Kendrick Street
Needham, MA 02494
Attention: General Counsel
Notice shall be addressed to such other address as either party shall have
furnished to the other in writing in accordance herewith. Any notice or
communication shall be deemed to be delivered upon the date of hand delivery,
one day following delivery to an overnight courier service, or three days
following mailing by registered or certified mail.


EXECUTED as of the date first written above.
PTC INC.




By: /s/ Barry Cohen
Barry Cohen
Executive Vice President, Strategy
KATHLEEN MITFORD




/s/ Kathleen Mitford
 
 








